 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
aeneceneenecennneenenneeesneeenencecennseseenesssnenoseseenees Xx DATE FILED: // Ts l9
NAHC CROSS CREEK APARTMENTS, LLC, — a

Plaintiff,
ORDER

~against-

19 -CV-7842 (KNF)

BANK OF AMERICA CORPORATION and
BANK OF AMERICA, N.A.,,

Defendants.

 

—_ pene cence eee eee eee Xx

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on November 6, 2019. Asa

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

1,

all discovery, of whatever nature, be initiated so as to be completed on or before
May 29, 2020;

the last date on which to amend pleadings will be January 7, 2020;

the last date on which to join additional parties will be January 7, 2020;

a telephonic status conference will be held with the parties on April 7, 2020, at
2:00 p.m. Counsel shall call into the conference using telephone number

(888) 557-8511 and access code 4862532;

any dispositive motion shall be served and filed on or before June 29, 2020;

the response and any reply to the motion shall be served and filed in accordance
with Local Civil Rule 6.1 of this court;

if no dispositive motion is made, the parties shall submit their joint pretrial order

to the Court on or before June 29, 2020. That document must conform to the

 
 

requirements for such an order that are found in the Court’s Individual Rules of
Practice.
Dated: New York, New York SO ORDERED:

November 15, 2019
(Cet Cathal Pf

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
